DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In view of the Applicant’s argument, the Examiner has decided to issue a second non-final office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 14-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sorensen (US patent 10414357 B1).
Regarding claim 1, Sorensen discloses a system comprising: a first connector configured to be coupled to an assembly having a plurality of electrical signal outputs (see figs, 1-4,  col. 20, lines 34-63) from user controls of a vehicle (see figs. 3-4, claims 1-20); a second connector configured to be coupled to an assembly providing a plurality of inputs to a plurality of vehicle control systems (see  figs. 3-4 and claims 1-20); and an interface device (see paragraph 0062) configured to process the plurality of electrical signal outputs from user controls of the vehicle  (see figs. 3-4) and to modify the plurality of electrical signal outputs to generate the plurality of inputs to the plurality of vehicle control systems (see figs. 3-4; claims 1-20).
Regarding claim 2, Sorensen discloses the first connector (68) further comprises an electrical isolation barrier or wall: internet security and firewalls (see col. 5, lines 59-67, col. 5, lines 1-3; col. 13, lines 27-45).
Regarding claim 5, Sorensen discloses the second connector further comprises an electrical isolation barrier wall (see co. 13, lines 27-45).
Regarding claim 6, Sorensen discloses programmable logic configured to modify the plurality of electrical signal outputs to generate the plurality of inputs to the plurality of vehicle control systems in response to one or more safety device signals (see figs 1-4; col. 20, lines 34-63).
Regarding claim 7, Sorensen discloses the interface device comprises programmable logic configured to generate one or more indicator signals in response to one or more safety device signals (see figs 1-4; col. 20, lines 34-63)
Regarding claim 8, Sorensen discloses the interface device comprises programmable logic (see figs. 3-4) configured to receive control signals from a user interface device and to modify the plurality of electrical signal outputs to generate the plurality of inputs to the plurality of vehicle control systems as a function of the control signals from the user interface device (see figs 1-4; col. 20, lines 34-63). 
Regarding claim 9, Sorensen discloses a first connector configured to be coupled to an assembly having a plurality of electrical signal outputs (see 12, figs.1-4) from user controls (13, 14) of an operating vehicle; a second connector (24) configured to be coupled to an assembly providing a plurality of inputs from users (22) to a plurality of vehicle control systems (13, 14) of the operating vehicle; and an interface device configured to process the plurality of electrical signal outputs (12) from user controls of the operating vehicle and to modify the plurality of electrical signal outputs to generate the plurality of inputs  (20) to the plurality of vehicle control systems during operation.
Regarding claim 14, Sorensen discloses the interface device comprises programmable logic (see fig. 3) configured to modify the plurality of electrical signal outputs (24) to generate the plurality of inputs (from users 22) to the plurality of vehicle control systems (13, 14) in response to one or more safety device signals of the operating vehicle.
Regarding claim 15, Sorensen discloses the interface device comprises programmable logic (see fig. 3) configured to generate one or more indicator signals in response to one or more safety device signals.
Regarding claim 16, Sorensen discloses the interface device comprises programmable logic (see fig. 3) configured to receive control signals from a user interface device (see figs. 1-4) and to modify the plurality of electrical signal outputs to generate the plurality of inputs to the plurality of vehicle control systems as a function of the control signals from the user interface device and an operating state of the operating vehicle.
Regarding claim 17, Sorensen discloses a first connector (68) configured to be coupled to an assembly having a plurality of electrical signal outputs (24) from user controls of a vehicle that define an operational state of the vehicle; a second connector (68) configured to be coupled to an assembly providing a plurality of inputs to a plurality of vehicle control systems (13, 14); and an interface device configured to process the plurality of electrical signal outputs from user controls of the vehicle and to modify the plurality of electrical signal outputs to generate the plurality of inputs (from user 22) to the plurality of vehicle control systems to implement the operational state of the vehicle.
Regarding claim 18, Sorensen discloses the first connector further comprises an electrical isolation barrier (see figs 1-4; col. 20, lines 34-63) and the operational state includes a braking state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 10-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US patent 10414357 B1) in view of JP 3741313 B2.
Sorensen discloses the aforementioned limitations, but fail the electrical isolation barrier comprises a digital isolation device and an analog isolation device. JP discloses a digital isolation device and an analog isolation device (see paragraph 0023). It would have been obvious to one having ordinary skill in the art to have an isolation system such as disclosed in JP in order to filter the signal in Sorensen’s device. 
                                     Response to Amendment	
Applicant's arguments filed with the amendment on 09/07/2022 have been fully considered but they are not persuasive. The claims do not define structural features that distinguish over prior art: Sorensen discloses the electrical signals output from users (22: see fig. 1), multiple connectors and plurality of inputs and outputs (see figs. 1-4). So, the Examiner disagrees with the Applicant’s argument as Sorensen discloses a vehicle system with plurality of electrical connections, controls, inputs and outputs (see figs. 1-4). 

                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	             11/29/2022